NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROBERTO ANTOINE DARDEN,                         No. 19-17297

                Petitioner-Appellant,           D.C. No. 4:18-cv-00541-JGZ

 v.
                                                MEMORANDUM*
BARBARA VON BLANCKENSEE,

                Respondent-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Jennifer G. Zipps, District Judge, Presiding

                             Submitted May 6, 2020**

Before:      BERZON, N.R. SMITH, and MILLER, Circuit Judges.

      Federal prisoner Roberto Antoine Darden appeals pro se from the district

court’s judgment dismissing his 28 U.S.C. § 2241 petition for a writ of habeas

corpus. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the

denial of a § 2241 petition, see Lane v. Swain, 910 F.3d 1293, 1295 (9th Cir.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Darden’s
request for oral argument is denied.
2018), cert. denied, 140 S. Ct. 60 (2019), and we affirm.

      Darden challenges a prison disciplinary proceeding that resulted in

disallowance of good conduct time. He contends that he was not provided with

sufficient notice of the charges, and that he was denied the opportunity to present

exculpatory documentary evidence. However, over a week before his disciplinary

hearing, Darden was provided a copy of the incident report and a rights advisement

that gave him clarity as to the charge and sufficient opportunity to prepare his

defense. See Wolff v. McDonnell, 418 U.S. 539, 564 (1974). Further, he did not

inform the disciplinary hearing officer (“DHO”) that he sought to present any

evidence or that he was having difficulty obtaining the documents. On this record,

Darden has not shown he was denied due process. See id. at 566-67.

      Darden next contends that, because he shared his cell with another inmate,

there was insufficient evidence that he controlled the locker in which the

improvised weapon was found. However, the evidence considered by the DHO,

including the report by the searching correctional officer and Darden’s statement at

the disciplinary hearing that the weapon “didn’t look like that,” supported the

DHO’s determination. See Superintendent v. Hill, 472 U.S. 445, 455 (1985) (due

process is satisfied if “some evidence” supports disciplinary decision).

      Darden’s motion for appointment of counsel is denied.

      AFFIRMED.


                                          2                                   19-17297